United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 04-40055
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JOHN ERIC MACIAS,

                                      Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. 5:96-CR-19-1
                        --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Counsel representing John Eric Macias has requested leave to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).    Macias has not filed a response

to the motion.    Our independent review of the brief and the

record discloses no nonfrivolous issues for appeal.       Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities, and the appeal is DISMISSED.        See 5TH

CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.